Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/20/2021 is acknowledged.  The traversal is on the ground(s) that “Groups I and II are at best, different embodiments of a single inventive concept” and that “[t]hese groups do not constitute distinct inventions” such that “there is no extra burden on the Patent and Trademark Office to examine the allegedly separate invention in a single patent application” (Remarks, filed 09/20/2021, page 1, last paragraph).  This is not found persuasive because the instant application is a 371 of PCT/EP2018/063621 and the basis for a restriction for a national stage application is “unity of invention,” rather than “independent or distinct.”  In this case, Groups I and II lack unity of invention as the special technical feature does not make a contribution over the prior art.
As an illustrative example, both Groups I and II require the special technical feature of a plasma torch comprising an electrode disposed within a first nozzle having a first exit section facing an end of the electrode, a first gas source to supply a gas to the first nozzle, a second nozzle arranged concentrically around the first nozzle and having a second exit section substantially facing the first exit section, and a second gas source to supply the gas between the first nozzle and the second nozzle.  This special technical feature does not make a contribution over the conventional art in view of Couch et al. (U.S. Patent 5695662).  Couch teaches a plasma torch (plasma arc torch 10, Figure 3A and 4) comprising an electrode (electrode 24; 6:20-30) disposed within a 28) having a first exit section facing an end of the electrode (6:23-29; “nozzle 28 is mounted immediately below an electrode 24 in a spaced relationship to define a plasma arc chamber 30 therebetween where plasma gas fed from a swirl ring 32 is ionized to form either a pilot arc between the electrode and the nozzle or a transferred arc, or plasma jet, 34 between the electrode and a workpiece 36.”) (Here, chamber 30 faces an end of electrode 24 and defines and an exit section of nozzle 28, with 28a indicating the nozzle exit orifice) (11:16-22; 28a provides a choked flow), a first gas source to supply a gas to the first nozzle (Fig. 4 and 6:47-60; “A gas source 42 provides a flow of a plasma gas through a primary gas control circuit 44a (FIG. 4) to a plasma gas inlet 10a of the torch 10.”), a second nozzle (72) arranged concentrically around (Figures 3 and 4) the first nozzle (28) (8:1-5; “…not only defines the secondary flow path, it also acts during piercing as a mechanical shield against splattered metal….”) and having a second exit section (exit orifice 72i) substantially facing the first exit section (Figure 3C), and a second gas source to supply the gas between the first nozzle and the second nozzle (Figure 4 and 6:49-60; “source 46 of a second gas flows through a flow control circuit 44b to a secondary gas inlet 10b of the torch.”).  Accordingly, the above indicated special technical feature does not make a contribution over the reference prior art.  Therefore, Groups I and II lack unity of invention a posteori.
The requirement is still deemed proper and is therefore made FINAL.
Claims 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 18-26 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 18, the recitation of “a second gas source to supply the gas between the first nozzle and the second nozzle” renders the claim indefinite as it is unclear if “the gas” is intended to refer to the “gas” from the first gas source or from the second gas source.”  Here, “the gas” draws antecedence from “a first gas source to supply a gas to the first nozzle.”  The examiner recommends amending the claim to recite “a gas” (or alternatively “a second gas”) instead of “the gas.”
	Regarding claim 18, the recitation of “supplying the first nozzle and the second nozzle with a gas to form a plasma with the gas introduced into the first nozzle” renders the claim indefinite as it is unclear if the gas that is being supplied to the first and second nozzles, to form the plasma, is intended to refer to either the gas from the first and/or second gas source or to a separate gas (e.g., a third gas source).
	Regarding claim 19, the recitation of “a ratio of the pressure…is between 1 and 5” renders the claim indefinite as claim 18, from which claim 19 depends, requires the surrounding pressure to be less than the pressure of the plasma jet.  A ratio of 1 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couch et al. (U.S. Patent 5695662), hereinafter Couch, as evidenced by Non-Patent Literature “Choked Flow” (https://en.wikipedia.org/wiki/Choked_flow; dated 04/2021), hereinafter D1.
Regarding claim 18, Couch teaches a method of plasma cutting a piece to be cut (1:20-29; “…a process and apparatus for dual flow piercing and cutting of metal workpieces that is faster, has a better cut quality, and protects the torch against splattered molten metal through the use of a high velocity gas secondary gas flow of well-defined flow conditions and a novel composition….”) (Figures 3A, 3C, 4, and 5; workpiece 36), comprising: 

    PNG
    media_image1.png
    414
    650
    media_image1.png
    Greyscale

providing a plasma torch (plasma arc torch 10, Figure 3A and 4) comprising an electrode (electrode 24; 6:20-30) disposed within a first nozzle (28) having a first exit section facing an end of the electrode (6:23-29; “nozzle 28 is mounted immediately below an electrode 24 in a spaced relationship to define a plasma arc chamber 30 therebetween where plasma gas fed from a swirl ring 32 is ionized to form either a pilot arc between the electrode and the nozzle or a transferred arc, or plasma jet, 34 between the electrode and a workpiece 36.”) (Here, chamber 30 faces an end of electrode 24 and defines and an exit section of nozzle 28, with 28a indicating the nozzle exit orifice) (11:16-22; 28a provides a choked flow), a first gas source to supply a gas to the first nozzle (Fig. 4 and 6:47-60; “A gas source 42 provides a flow of a plasma gas through a primary gas control circuit 44a (FIG. 4) to a plasma gas inlet 10a of the torch 10.”), a second nozzle (72) arranged concentrically around (Figures 3 and 4) the first nozzle (28) (8:1-5; “…not only defines the secondary flow path, it also acts during piercing as a mechanical shield against splattered metal….”) and having a second exit section (exit orifice 72i) substantially facing the first exit section (Figure 3C), and a second gas source to supply the gas between the first nozzle and the second nozzle (Figure 4 and 6:49-60; “source 46 of a second gas flows through a flow control circuit 44b to a secondary gas inlet 10b of the torch.”); 
supplying the electrode with a current and supplying the first nozzle and the second nozzle with a gas to form a plasma with the gas introduced into the first nozzle (Figure 5); and

    PNG
    media_image2.png
    803
    547
    media_image2.png
    Greyscale

controlling a surrounding pressure around a plasma jet between the first nozzle (28) and the second nozzle (72) to be at least greater than an 11:16-36) (current is ramped up to operating level 96 where the gas pressure rises as the plasma gas in the troch at the nozzle is heated and the gas flow is choked at 28a and the secondary gas flow is maintained for about 60 ms and then is greatly reduced during normal cutting) (10:58-60 states that the gas pressure at the nozzle refers to in the plasma arc chamber 30 while the shield pressure is measured at the prechamber 58) (Here the shield pressure corresponds to a surrounding pressure around a plasma jet between nozzles 28 and 72 and the nozzle pressure corresponds to the pressure of the plasma jet in the first exit section 28a) (Figure 5 shows the shield pressure during current period 96 being less than the nozzle pressure, with the shield pressure being greater than atmospheric pressure-high velocity gas shield, 11:16-36) (Figures 3A and 3C show orifice 28a being smaller than orifice 72i.  Because 28a produces a choked flow, the pressure at 28a would, inherently, be greater than a pressure at 72i).  
Regarding claim 19, Couch, as applied to claim 18, teaches each claimed limitation and further teaches wherein a ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle is between 1 and 5 (Figure 5 shows the changes in the pressure at the nozzle and the pressure at the shield over time.  A ratio of the two pressures between 1 and 5 clearly exists.  For instance, taking a ratio of 1 as an illustrative example, Figure 5 illustrates moment when the pressures are equal).  
Regarding claim 20, Couch, as applied to claim 18, teaches each claimed limitation and further teaches wherein the pressure in the first exit section is obtained from a total generating pressure in the first nozzle and a coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma (nozzle 28 having exit orifice 28a producing a choked flow inherently means that the pressure at 28a is obtained by a total generating pressure and a coefficient corresponding to a ratio of heat; also commonly referred to as the heat capacity ratio). 
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image3.png
    71
    151
    media_image3.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image4.png
    101
    193
    media_image4.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).
0 being the total generating pressure in the nozzle, and γ corresponding to coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma.
Claim 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couch et al. (U.S. Patent 5695662), hereinafter Couch, as evidenced by Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan.
Regarding claim 24, Couch, as applied to claim 18, teaches each claimed limitation except for explicitly wherein an intensity of current in the plasma jet is an affine function of a gas supply pressure in the first nozzle.  
For context as to what is meant by “an affine function,” the examiner references paragraph 0061 of the instant application which states the following:
In the plasma cutting method described herein, the current for a given exit section diameter 9 of the plasma nozzle 4 can also depend on the supply pressure Pi of the plasma nozzle 4 during at least one phase of the cutting process. The intensity could for example be an affine function of the supply pressure and can thus be expressed as follows: I=a+bP, a and b being constants to be determined according to the geometry of the torch.

	Based on the above interpretation, such an affine function is inherently present in the plasma torch of Couch.  Since, a and b are constants based on the geometry of the torch and P is the pressure, Couch inherently satisfies this equation.
	However, the examiner cites to Ramakrishnan for evidentiary support that the current and pressure are functionally related.
	Ramakrishnan teaches that it is known in the art of plasma cutting torches (para. 0001) for a plasma torch to include an electrode (22) disposed in a first nozzle (26)

    PNG
    media_image5.png
    385
    430
    media_image5.png
    Greyscale

a first nozzle (14) having a first exit section (24) (5:10-14), a first gas source (18) to supply gas (plasma forming gas 30) (5:15-19) to the first nozzle, a second nozzle (shield 40) (5:25-30) arranged concentrically around the first nozzle (Fig. 1, above) and having a second exit section (exit orifice shown above), and a second gas source (38) to supply a gas (shield gas) (5:21-25) between the first nozzle and the second nozzle (as shown above in Figure 1).

    PNG
    media_image6.png
    513
    567
    media_image6.png
    Greyscale

	Ramakrishnan further teaches an intensity of current in the plasma jet being functionally related to a gas supply pressure in the first nozzle (Fig. 5 and 6:50-60; “there is a strong relationship between the pressure in the nozzle chamber and arc current. Thus, the pressure in the nozzle chamber, and therefore the plasma jet momentum, varies with current and a strategy of controlling the amount of energy per unit length of cut by varying the arc current depending on the cutting speed would result in the momentum of the plasma jet decreasing during cutting of the profile corners. This means that effective metal removal and therefore high cut quality would not be maintained around the profile.”) (6:61 to 7:3; “The process of the invention maintains the balance between the momentum of the plasma jet and the amount of energy per unit length of cut .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couch et al. (U.S. Patent 5695662), hereinafter Couch, in view of Krink et al. (U.S. Publication 2006/0186094), hereinafter Krink.
Regarding claim 21, Couch, as applied to claim 18, teaches each claimed limitation including a gas supply pressure in the first nozzle being of some value.  Couch does not teach the gas supply pressure being greater than 5000 hPa.
Note: 5000 hPa converts to 5 bar.
	Krink teaches that it is known in the art of controlling gas supply pressures in a p
plasma torch (para. 0001) for the plasma torch to include an electrode (12) disposed in 

    PNG
    media_image7.png
    646
    477
    media_image7.png
    Greyscale

14) having a first exit section (exit orifice shown) (para. 0045), a first gas source (18) to supply gas (plasma gas mixture-para. 0045) to the first nozzle (via line 9a), a second nozzle (secondary gas nozzle 16) arranged concentrically around the firs nozzle and having a second exit section (exit orifice shown above), and a second gas source (20) to supply a gas (secondary gas mixture-para. 0046) between the first nozzle and the second nozzle (as shown above in Figure 1, via line 9d).
	Krink further teaches a gas supply pressure in the first nozzle being greater than 5000 hPa (para. 0054; “…In the pre-flow period, i.e. immediately before the pilot arc is ignited, a defined plasma gas mixture then flows through the plasma torch at a preselected pressure, e.g. 4 bar. The resulting pressure is transmitted to the control means 5 and processed in such a way that the selected set values for the volume flow w1, w2 and w3 are converted into new set values for the volume flow w1*, w2* and w3*, which set the desired pressure in the interior of the plasma torch at a constant gas mixture between the volume flow control means 1a, 1b and 1c and the plasma torch. After the ignition of the pilot arc, the pressure is increased to the pressure required for the plasma cutting process, e.g. 6 bar. This is done by raising the pressure set value Psoll (see FIG. 4) in the control means 5, whereby the increased pressure set value psoll raises the volume flows of the individual gases accordingly. This ensures that the desired pressure is always present in the interior of the plasma torch and the desired plasma gas mixing ratio is always given.”).
	The advantage of combining the teachings of Krink is that in doing so would provide a gas supply pressure that ensures that the desired pressure is always present para. 0054).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Couch with Krink, by replacing the gas supply pressure of Couch, being inherently of some value, with the teachings of Krink, in order to provide a gas supply pressure that ensures that the desired pressure is always present in the interior of the plasma torch, where such pressure is sufficient for a plasma cutting process (para. 0054).
Furthermore, the value of the gas supply pressure in the first nozzle is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure for a plasma cutting process.  A person of ordinary skill in the art would recognize that the gas supply pressure influences the pressure present in the interior of the nozzle for plasma cutting.  Having too low of a gas supply pressure would prevent plasma cutting from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couch et al. (U.S. Patent 5695662), hereinafter Couch, in view of Winn. (U.S. Publication 2017/0001255).
Regarding claim 22, Couch, as applied to claim 18, teaches each claimed limitation except for wherein the surrounding pressure around the plasma jet is 
Winn teaches that it is known in the art of plasma torches for cutting (para. 0002) for the plasma torch (Figure 2; 200) to include an electrode (205) disposed in 

    PNG
    media_image8.png
    553
    731
    media_image8.png
    Greyscale

a first nozzle (203) having a first exit section (exit orifice shown) (para. 0027), a first gas source (Figure 1; 123) to supply gas (plasma gas-para. 0024) to the first nozzle, a second nozzle (201) arranged concentrically around the first nozzle and having a second exit section (exit orifice shown above), and a second gas source (121) to supply a gas (shield gas) between the first nozzle and the second nozzle (as shown in Figure 1).
	Winn further teaches that “[m]any known cutting systems either use a robot arm or a gantry type structure to move the cutting torch 200 around during the cutting operation” (para. 0038).  Figure 6 illustrates an example of a robot driven torch.  Winn 
Winn gives the following example:
For example, even though the gas console is providing a constant gas pressure of 15 psi, at a first location on a cutting table the torch receives the full 15 psi, while at a second, more distant location, the torch only receives 13.5 psi. This, again, can adversely affect the cutting operation and the usable life of the torch components. Thus, exemplary embodiments of the present invention can develop a gas system model based on torch orientation and/or positioning in an automatic or semi-automatic cutting system. For example, prior to cutting, the controller 101 can initiate a calibration operation, where a fixed gas pressure is provided to the torch 200 (e.g., 15 psi at the gas console 105), and then the torch is moved to different locations within its cutting area, and if on a robotic arm moved to different locations at different orientations. The calibration can be done either during a calibration process or dynamically while during a cutting operation. For example, if correct pressure is not measured at the torch the pressure at the console can be adjusted to compensate for the pressure differential or the system can initiate a fault. As this is done, the sensors will constantly monitor the line and/or torch pressure to identify and record changes in the torch pressure as the torch is moved. For example, the system 100 can determine that when the torch 200 is within a first area of the work surface the pressure is at the expected 15 psi, but when the torch 200 transitions to a second area on the table, the pressure drops to 13.5 psi. The controller 101 then uses this information to develop the gas system model such that during cutting, when the torch is moved to the second area the controller 101 adjusts the system pressure (via the console 105) to ensure that the torch pressure is the needed 15 psi. 

	Winn, concludes, in that “the controller 101 can determine that when the torch 200 is at a first orientation no adjustment to the pressure is needed, but when the torch reaches a second orientation (e.g., torch up, torch horizontal, etc.) the pressure level needs to be adjusted to ensure the proper pressure is at the torch 200.”
	Those of ordinary skill in the art would readily understand that the distance between the second exit section of the second nozzle and the workpiece greatly influences the surrounding pressure.  For instance, the smaller the distance, the greater the pressure, and vice versa.

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Couch with Winn, by adding to the plasma torch of Couch, with the CNC controlled robotic plasma torch of Winn, in order to provide accurate control over the secondary gas based on a position of the plasma torch relative to the workpiece.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couch et al. (U.S. Patent 5695662), hereinafter Couch, in view of Suslov (U.S. Publication 2008/0185366).
Regarding claim 22, Couch, as applied to claim 18, teaches each claimed limitation except for wherein an average electric field in the plasma jet is greater than 15 kV/m.  
Suslov teaches that it is known in the art of plasma generating devices (para. 0001) (para. 0002; “During operation, a plasma-generating gas is supplied to the plasma channel. The electrical arc formed between the cathode and the anode heats the gas flowing through the plasma channel, forming a plasma flow (sometimes also called a plasma stream or plasma jet). The plasma flow exits the device through an outlet in the anode at the end of the plasma channel.”) (Figure 1, illustrating plasma chamber 28 around cathode tip 30, which is taken to correspond to the plasma chamber 30 of Couch) for an average electric field in the plasma jet to be greater than 15 kV/m (para. 0041; “The average temperature of the plasma flow in the high pressure portion 3.”) (The argon gas used a the plasma generating gas of Suslov corresponds to the argon gas used as a non-oxidizing gas for plasma generation disclosed in Couch-1:30-42).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Couch with Suslov, by replacing the average electric field of Couch, being inherently of some value, with the teachings of Suslov, for in doing so would merely amount to routine optimization of a result effective variable. Here, the average electric field of the plasma jet is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired electric field for a plasma cutting process.  A person of ordinary skill in the art would recognize that the electric field of the plasma jet influences cutting of the workpiece.  Having too low of an electric field would prevent plasma cutting from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.




Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couch et al. (U.S. Patent 5695662), hereinafter Couch, in view of Shintani (U.S. Patent 5653895), and in further view of Winn. (U.S. Publication 2017/0001255).
Regarding claim 25, Couch, as applied to claim 18, teaches each claimed limitation including the surrounding pressure of the plasma jet being of some value during a priming phase of the plasma jet (Plasma Start), a transfer phase (Transfer Start) and a piercing phase (Operate; 11:17-36; piercing occurs during the transfer) of a cutting cycle (Fig. 5).
Couch is silent on the surrounding pressure being less than 1500 hPa and the surrounding pressure increases during a cutting phase of the cutting cycle.  
Note: 1500 hPa corresponds to 21.755 psi.
Shintani teaches that it is known in the art of plasma cutting (1:5-10) for a plasma cutting torch to include an electrode (1) disposed in a first nozzle (4)

    PNG
    media_image9.png
    476
    464
    media_image9.png
    Greyscale

Figure 11 of Shintani

having a first exit section (shown in Figure 11, above) (11:1-14), a first gas source (2) to supply gas (plasma gas) (2:45-49) to the first nozzle, a second nozzle (7) arranged concentrically around the first nozzle (Fig. 11, above) and having a second exit section (exit orifice shown above), and a second gas source (8) to supply a gas (secondary gas) between the first nozzle and the second nozzle (as shown above in Figure 11).

    PNG
    media_image10.png
    412
    464
    media_image10.png
    Greyscale

	Shintani further teaches increasing the surrounding pressure (secondary gas) during the cutting phase (indicated as Plasma Cutting Current from time b to c) (12:7-20; “The time chart shown in FIG. 13 differs from that shown in FIG. 11 in that the switching of the rate of flow of the secondary gas 8 from a low level to an elevated level is accomplished with a delay of time Td after the piercing is initiated following the start of the pre-flow period. This mode of operation can be achieved by constructing the plasma torch or the plasma cutting apparatus as shown in FIG. 4 or FIG. 11 and at the same time by incorporating a time delay element in the unit 13 for driving the control valves for the secondary gas 8 as shown in FIG. 4.”).
	The advantage of combining the teachings of Shintani is that in doing so would make it possible to perform a stabilized cutting operation without encountering a possible arc extinction immediately after the piercing is finished and without 12:46-55). Furthermore, providing an increased secondary gas pressure allows for interchangeability of a single plasma cutting apparatus (12:56 to 13:14).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Couch with Shintani by replacing the decreased surrounding pressure during a cutting phase of Couch, with the teachings of Shintani, in order to make it possible to perform a stabilized cutting operation without encountering a possible arc extinction immediately after the piercing is finished and without unnecessarily heightening the suppliable output voltage of a power supply (12:46-55). Furthermore, providing an increased secondary gas pressure allows for interchangeability of a single plasma cutting apparatus (12:56 to 13:14).
The combination of Couch and Shintani teaches the claimed invention except for the surrounding pressure being less than 1500 hPa.
Winn teaches that it is known in the art of plasma torches for cutting (para. 0002) for the plasma torch (Figure 2; 200) to include an electrode (205) disposed in 

    PNG
    media_image8.png
    553
    731
    media_image8.png
    Greyscale

a first nozzle (203) having a first exit section (exit orifice shown) (para. 0027), a first gas source (Figure 1; 123) to supply gas (plasma gas-para. 0024) to the first nozzle, a second nozzle (201) arranged concentrically around the first nozzle and having a second exit section (exit orifice shown above), and a second gas source (121) to supply a gas (shield gas) between the first nozzle and the second nozzle (as shown in Figure 1).
	Winn further teaches the surrounding pressure being less than 1500 hPa (para. 0040; maintaining shield gas pressure within an acceptable range of 13-14 psi for a given cutting operation.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Couch, as modified by Shintani, by replacing the surrounding pressure of Couch, being inherently of some value, with the teachings of Winn, for in doing so would merely amount to routine optimization of a result effective 
Regarding claim 26, the primary combination, as applied to claim 25, teaches each claimed limitation,
Couch further teaches wherein the second nozzle comes into contact with the piece to be cut during at least one phase of the cutting cycle (8:4-11; “…it also acts during piercing as a mechanical shield against splattered metal. The lower portion of the cap, particularly the face piece 72d, intercepts any molten metal sprayed upwardly that is not swept away by the gas shield of the present invention, that is, a strong shielding flow of secondary gas this impinges on the plasma jet and is turned to flow radially outwardly between the cap 72 and the workpiece…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761